1. The objection taken to the notice was not that the supplies furnished were charged in one gross sum, but that the notice did not give the names of the minor children, and how much had been expended for each person. If it had appeared that there were other minor children, then those who were relieved should have been designated in such manner that the defendants might understand which were meant — New Boston v. Dunbarton,12 N.H. 409; but when the persons relieved constitute one family and are supported together, the notice need not specify the sums expended for each individual. Generally, in such case, it would be impracticable to do so. Barnstead v. Strafford, 8 N.H. 142.
2. If Mrs. Maggie French acquired a settlement in Sandown, it was because her husband, Benjamin F. French, would take the settlement, if any, of his mother, Mrs. Polly J. French, daughter of Benjamin Hoyt. At the time of her marriage, in 1842, she was a minor of the age of sixteen years, and her father had not then acquired a settlement in Sandown, and could not have acquired one before 1843. Was she so far emancipated by her marriage that she did not gain a settlement in Sandown through her father? *Page 303 
By sec. 17, ch. 1, Acts of 1868 (1 Sess. Laws 128), it was enacted that a minor should be emancipated upon his marriage. According to Hopkinton v. Warner, 53 N.H. 472, that statute is not declaratory merely of a former law, common or statutory. It cannot be applied to affect the settlement that Mrs. French gained, if one was gained, through her father. The question then reverts, — Did her marriage at the age of sixteen have the effect to emancipate her so that she could not acquire the after gained settlement of her father? I think it did. In Charlestown v. Boston,13 Mass. 469, the pauper married an alien at the age of eighteen, but continued to reside with her husband in her mother's family after her marriage. It was held that she was by force of her marriage removed from the control of her mother and could derive no settlement from her, for her mother no longer retained any control over the person, or any right to the services of the daughter.
Emancipation is "an act by which a person who was once in the power of another is rendered free." Bouv. Law Dic. By the marriage of Mrs. French her husband became seized jure uxoris of any estate of inheritance of which she at the time of marriage was seized, and might take the rents and profits during their joint lives. He acquired the power to sue for and reduce to possession any choses in action due to her; he became answerable for her debts contracted before coverture; he became bound to maintain her with necessaries suitable to her situation and his condition in life, and became liable for her torts committed during coverture; he was entitled to her society and the benefit of her services to the entire exclusion of her father. What more complete emancipation could there be of a minor daughter from the power of her parents? It is quite clear to my mind that Mrs. French by her marriage became emancipated from her father's control, and therefore that she could not and did not take his after acquired settlement in Sandown.
According to the report, there must be
Judgment on the report for defendants.